DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of informalities.
Claim 3 recites the phrase:  “about 30 mol %%”.  It is believed that this phrase was intended to recite “about 30 mol %”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the phrase:  “5 mol% to about 30 mol%% of hexafluoropropylene (HFP)”.  However, Claim 2, from which Claim 3 depends recites that the amount of hexafluoropropylene 
Similarly, Claim 4 recites the phrase:  “about 5 mol% to about 50 mol % of hexafluoropropylene (HFP)”.  However, Claim 2, from which Claim 4 depends recites that the amount of hexafluoropropylene (HFP) is about 20 mol % to about 70 mol %.  Thus, it is unclear whether Claim 4 was intended to further limit the range of content of HFP of Claim 2, or was intended to recite limitations which are independent from Claim 2.  For examination, this phrase will be treated as:  “about 20 mol% to about 50 mol% of hexafluoropropylene (HFP)” in order to remain consistent with the limitations expressed in Claim 2.
Claim 9 recites the phrase:  “an in-plane refractive index of the optical layer A is about 0.26 to about 0.32 greater than an in-plane refractive index of the optical layer A”.  It is not understood how the in-plane refractive index of optical layer A can be greater than itself.  For examination, this phrase will be treated as:  “an in-plane refractive index of the optical layer A is about 0.26 to about 0.32 greater than an in-plane refractive index of the optical layer B”, which appears to be consistent with the limitations of Claims 10 and 11.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 4 fail to include all of the limitations of the claim upon which they depend (Claim 2).  Claims 3 and 4 recite a range of content of hexafluoropropylene (HFP) which is outside of the range of content stated in Claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claims 1, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al., US 2015/0285956 (cited in the IDS of 10/16/2019).
Regarding Claim 1, Schmidt discloses:  A multilayer infrared (IR) reflecting film comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical repeating unit comprising a plurality of polymeric layers arranged to reflect light by constructive and destructive interference (multilayer polymer film 130 may be used, for example, as an optical polarizer or mirror, and comprises film 16 including one or more first optical layers 12, one or more second optical layers 14, and optionally one or more [e.g., non-optical] additional layers 18, wherein transmission and reflection characteristics of multilayer film 16 is based on coherent interference of light caused by the refractive index difference between layers 12, 14 and the thicknesses of layers 12, 14; paragraphs [0032], [0033] and FIGS. 1, 1A of Schmidt);
the plurality of optical polymeric layers including optical layers A and B, the optical layer A being a high refractive index polymeric layer, and the optical layer B being a low refractive index isotropic polymeric layer comprising one or more fluoropolymers 
wherein the film has an average reflectance from about 50% to about 100% in a near infrared wavelength range of about 850 nm to about 1850 nm (the multilayer optical film can be characterized as a near infrared reflective multilayer optical film, i.e., a near infrared reflector or near infrared mirror, having a reflectivity at normal incidence of at least 50, 60, 70, 80, or 90% for a bandwidth ranging from 870 nm to 1100 nm; paragraphs [0029], [0075]-[0077] and FIG. 3 of Schmidt);
wherein the film has an average transmission from about 70% to about 90% in a visible light range (the near infrared reflective multilayer optical film can have low reflectivity and high transmission for visible light, for example the transmission of visible light can be at least 85%, 86%, 87% or 88%, e.g., a light transmission of 88% over the visible light wavelengths of 400 to 700 nm); and
wherein the optical layer A absorbs less than 1% light in an ultraviolet (UV) wavelength range of about 350 nm to about 400 nm (the first optical layer may comprise, e.g., polyethylene terephthalate [PET], wherein UV absorption by PET starts at around 360 nm, increases markedly below 320 nm, and is very pronounced at below 300 nm; paragraphs [0045], [0108] of Schmidt).

Regarding Claim 5, Schmidt discloses:  wherein the optical layer A comprises polyester (the first optical layer may comprise, e.g., polyethylene terephthalate [PET]; paragraph [0045] of Schmidt).

Regarding Claim 6, Schmidt discloses:  wherein the optical layer A comprises polyethylene terephthalate (PET) (the first optical layer may comprise, e.g., polyethylene terephthalate [PET]; paragraph [0045] of Schmidt).

Regarding Claim 7, Schmidt discloses:  wherein the optical layer A comprises polymethylmethacrylate (PMMA) (first optical layers of PET and coPMMA; paragraphs [0069], [0070], [0074], [0076], [0137], [0138] of Schmidt).

Regarding Claim 9, as best understood, Schmidt discloses:  wherein an in-plane refractive index of the optical layer A is about 0.26 to about 0.32 greater than an in-plane refractive index of the optical layer A (a first optical layer may comprise a birefringent polymer having a refractive index from about 1.62 to as high as about 1.87, and a second optical layer may comprise a fluoropolymer such as poly(vinylidene fluoride) [PVDF], tetrafluoroethylene, hexafluoropropylene, or vinylidene fluoride [THV]; paragraphs [0038], [0041], [0046]-[0050] and FIGS. 1A, 1B of Schmidt).

Regarding Claim 10, Schmidt discloses:  wherein the polymeric layer B has an in-plane refractive index in a range of about 1.34 to about 1.40 (a first optical layer may comprise a birefringent polymer having a refractive index from about 1.62 to as high as about 1.87, and a second optical layer may comprise a fluoropolymer such as poly(vinylidene fluoride) [PVDF], tetrafluoroethylene, hexafluoropropylene, or vinylidene fluoride [THV]; paragraphs [0038], [0041], [0046]-[0050] and FIGS. 1A, 1B of Schmidt).

Regarding Claim 11, Schmidt discloses:  wherein the polymeric layer A has an in-plane refractive index in a range of about 1.62 to about 1.68 (a first optical layer may comprise a birefringent polymer having a refractive index from about 1.62 to as high as about 1.87, and a second optical layer may comprise a fluoropolymer such as poly(vinylidene fluoride) [PVDF], tetrafluoroethylene, hexafluoropropylene, or vinylidene fluoride [THV]; paragraphs [0038], [0041], [0046]-[0050] and FIGS. 1A, 1B of Schmidt).

Regarding Claim 12, Schmidt discloses:  wherein the film has CIE (L*, a*, b*) color coordinates with -5.0 < a* < 5.0 and -5.0 < b* < 5.0 (film can have a clear appearance at a normal angle and at 45 to 60 degrees off normal angles, i.e., a* and b* values of zero; paragraphs [0077], [0139] of Schmidt).

Regarding Claim 13, Schmidt discloses:  further comprises one or more absorbing dyes or pigments capable of absorbing at least one of infrared light in the wavelength range of 850 nm to 1850 nm and near-infrared light in the wavelength range of 750 nm to 850 nm (the film of Schmidt may include inorganic oxide particles including silica, titania, zirconia, alumina, antimony oxide, ceria, zinc oxide, lanthanum oxide, tantalum oxide, tin [stannic] oxide, and iron oxide; paragraphs [0060], [0087], [0096], [0099] of Schmidt).

Regarding Claim 15, Schmidt discloses:  A window having a major surface, wherein the film of claim 1 is provided on the major surface (the film of Schmidt may be utilized as a window film; Abstract and paragraphs [0006], [0110], [0115] and Claim 40 of Schmidt).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 2004/0004778.
Regarding Claim 1, Liu discloses:  A multilayer infrared (IR) reflecting film comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical repeating unit comprising a plurality of polymeric layers arranged to reflect light by constructive and destructive interference (multilayer film comprising individual layers arranged in groups of two or more that repeat throughout the stack, referred to as optical repeat units or unit cells, each of which has a total optical 
the plurality of optical polymeric layers including optical layers A and B, the optical layer A being a high refractive index polymeric layer, and the optical layer B being a low refractive index isotropic polymeric layer comprising one or more fluoropolymers (polymer A [first polymer] is capable of developing a large birefringence when stretched and having a high refractive index, and polymer B may comprise fluoropolymers such as poly(vinylidene fluoride) [PVDF] or fluoropolymer THV; paragraphs [0083]-[0097], [0106] of Liu);
wherein the film has an average reflectance from about 50% to about 100% in a near infrared wavelength range of about 850 nm to about 1850 nm (the film has an average reflectivity of at least 50%, preferably at least 70%, over a band at least 100 nm wide in the infrared portion of the spectrum, within the range of about 700 nm to about 2000 nm, which may vary widely depending on intended application; paragraphs [0008], [0014], [0055], [0057], [0191] of Liu);
wherein the film has an average transmission from about 70% to about 90% in a visible light range (visible transmission of approximately 80% to 85%; paragraphs [0004], [0057], [0126] and FIG. 13 of Liu); and
wherein the optical layer A absorbs less than 1% light in an ultraviolet (UV) wavelength range of about 350 nm to about 400 nm (the first optical layer may comprise, e.g., polyethylene terephthalate [PET], wherein UV absorption by PET starts at around 360 nm, increases markedly below 320 nm, and is very pronounced at below 300 nm; paragraph [0091] of Liu; see also paragraphs [0045], [0108] of Schmidt, cited with respect to other claims in this Office Action).

Regarding Claim 8, Liu discloses:  wherein the plurality of polymeric layers of the optical repeating unit are arranged in an order ABABAB with the thickness ratio of about 7:1:1:7:1:1 (“7A1B1A7B1A1B” arrangement of layers; Abstract and paragraphs [0015], [0060], [0072], [0118], [0133], [0147] of Liu).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of 
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt.
Regarding Claims 2-4, as best understood, Schmidt discloses:  wherein the optical layer B comprises tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) (second polymer can be formed from homopolymers and copolymers of polyesters, polycarbonates, fluoropolymers, polydimethylsiloxanes, and blends thereof, wherein suitable fluoropolymers include tetrafluoroethylene (TFE) and hexafluoropropylene (HFP); paragraph [0049] of Schmidt).
Schmidt does not appear to explicitly disclose the specific proportions of these two materials such that:
wherein the optical layer B comprises about 30 mol % to about 80 mol % of tetrafluoroethylene (TFE), and about 20 mol % to about 70 mol % of hexafluoropropylene (HFP);
wherein the optical layer B comprises about 30 mol % to about 75 mol % of tetrafluoroethylene (TFE), 5 mol % to about 30 mol %% of hexafluoropropylene (HFP), less than about 55 mol % of vinylidene fluoride (VDF), and less than about 15 mol % of perfluoropropylvinyl ether (PPVE); or
wherein the optical layer B comprises about 35 mol % to about 80 mol % of tetrafluoroethylene (TFE), about 5 mol % to about 50 mol % of hexafluoropropylene (HFP), and less than about 15 mol % of perfluoropropylvinyl ether (PPVE).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Schmidt discloses the usefulness of several similar polymers, including those presently-claimed, and that each is suitable for the function of the second kind of polymer [the non-birefringent polymer having lesser refractive index] to achieve the reflection of a specific bandwidth of electromagnetic radiation, wherein the selection of material is known to effect the result of the desired bandwidth to be reflected (see, e.g., paragraphs [0032], [0033], [0049], [0050], [0088] of Schmidt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed blend of tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) [and the absence of vinylidene fluoride (VDF) and/or perfluoropropylvinyl ether (PPVE)] for the film of Schmidt because such materials were known to be effective for the reflective function and that material selection can be tailored to the desired bandwidth of reflectivity, as taught in paragraphs [0032], [0033], [0049], [0050], [0088] of Schmidt.

Regarding Claim 14, Schmidt does not appear to explicitly disclose:  wherein the film has a solar heat gain coefficient in a range of about 0.3 to about 0.5.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Schmidt discloses the use of the multilayer optical film in architectural applications to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed solar heat gain coefficient for the multilayer film of Schmidt because providing a film which blocks approximately half of incident solar radiation (most of which is in the infrared) would provide the desired effect of decreasing heat load in buildings, as taught in paragraph [0115] of Schmidt.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872